Citation Nr: 1741528	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for recurrent skin lesions, claimed as jungle rot.

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS).

3.  Entitlement to a compensable disability rating for bilateral hearing loss.

4.  Entitlement to a disability rating in excess of 10 percent for coronary artery disease.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to April 1971, to include service in the Republic of Vietnam.  He was awarded the Combat Infantryman Badge among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011, February 2013, and February 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issues of entitlement to a compensable disability rating for bilateral hearing loss, entitlement to a disability rating in excess of 10 percent for coronary artery disease, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's recurrent skin lesions had onset during service.

2.  Prior to August 28, 2015, symptoms of PTSD with depressive disorder NOS resulted in no more than occupational and social impairment with reduced reliability and productivity.

3.  On and after August 28, 2015, symptoms of PTSD with depressive disorder NOS resulted in occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for recurrent skin lesions have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Prior to August 28, 2015, the criteria for a disability rating in excess of 50 percent for PTSD with depressive disorder NOS have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  On and after August 28, 2015, the criteria for a disability rating of 70 percent, but no higher, for PTSD with depressive disorder NOS have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the contention of the Veteran that the September 2014 VA examination conducted in conjunction with his claim for entitlement to an increased disability rating for PTSD with depressive disorder NOS was inadequate because the examiner did not spend enough time with him.  In that regard, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Additionally, the Veteran's allegation relates to the proper conduct of a medical examination where the examiner has some discretion in the manner it is conducted and, obviously, a medical professional is better placed than lay persons, including members of the Board, to determine whether an examination has been properly administered.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").  The examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In any event, the Board has not relied solely on this examination in determining the appropriate rating; rather, this examination provides a piece of the Veteran's overall disability picture and, when taken together with the other relevant evidence of record, is appropriate for use in rating the disability on appeal.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. 
§ 3.309(a) (2016) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran asserts that he has skin lesions, which he has claimed are as a result of "jungle rot," that have appeared intermittently since service.  While no chronic skin disorder is noted in the service treatment records, the Veteran's wife submitted a statement in December 2011 relaying her observations of the Veteran while visiting him during service while he was on R&R in Hawaii.  Specifically, she observed sores on the Veteran's arms that were raised, some of which looked like bark.  She further noted that the sores have returned periodically since that time.  

When the Veteran received VA treatment in 2011, a clinician noted that the lesions came in three to four outbreaks per year and lasted for approximately one month.  The lesions became dry and scaly and were itchy.  The clinician indicated that the lesions were probably as a result of folliculitis or tinea, but did not provide a definitive diagnosis.  

The Veteran underwent VA examination in August 2014 and March 2015; however, on both occasions, he was not experiencing a flare of the skin condition and, as such, the examiners could not examine the lesions.  

While the August 2014 examiner stated that an opinion could not be provided without resorting to mere speculation, the examiner did essentially offer an opinion in favor of the claim.  The examiner noted that he suspected that the Veteran did not have a true fungus infection of the arms during service as these are rare and would usually affect the hands rather than the forearms.  The hands were currently clear and always had been, and there was no history of tinea pedis.  The examiner further noted that he suspected the Veteran had either folliculitis or perhaps an eczematous skin condition affecting the arms, and that by history alone the Veteran says his current skin conditions resembles the condition he had in the military.  According to the examiner, "[t]aking that information alone, I suppose his current condition when it appears is likely to be the same as the one he suffered in military."  

The March 2015 examiner noted that any infection dating to Vietnam would be expected to be persistent and evident and that there was no evidence of such upon examination.

Upon review, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's current skin lesions, noted during the pendency of the appeal, began during his active duty military service.  The Veteran has consistently and credibly asserted that his symptoms began in service, and his wife has provided similar statements.  While the Veteran and his wife are not necessarily competent to diagnose a skin condition, they are competent to give evidence that the lesions he experiences look and feel the same as the lesions that first appeared during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board notes that a veteran's lay statements may be sufficient evidence in any claim for service connection.  See 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  Based on the competent and credible history provided by the Veteran the VA examiner in August 2014 found it likely that the skin condition the Veteran reports as recurring since service is the same as the one he suffered in the military.  

Accordingly, resolving the benefit of the doubt in the Veteran's favor, service connection for recurrent skin lesions is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. App. at 53.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD with depressive disorder NOS is currently rated as 50 percent disabling from February 27, 2012, a date within the year prior to the Veteran's August 17, 2012, increased rating claim.  As a preliminary matter, between August 17, 2011, and February 27, 2012, there is no medical or lay evidence indicating a worsening of his PTSD with depressive disorder NOS.  Therefore, a higher evaluation prior to the date from which the 50 percent rating is assigned is not warranted.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

The Veteran's PTSD with depressive disorder NOS is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders (Mental Disorders Formula).  While there is also a diagnostic code for depressive disorder, the rating criteria are the same.  

Under the Mental Disorders Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia)    or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Mental Disorders Formula does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Furthermore, the Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  In this case, however, the DSM-IV was in use at the time the medical entries of record were made.  Thus, any GAF scores assigned remain relevant for consideration in this appeal.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, and the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  A veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran first underwent VA examination in connection with his claim in October 2012, at which time the examiner diagnosed PTSD with depression and assigned a GAF score of 60.  The Veteran reported having a good relationship with his wife of 43 years, his adult children, and his grandchildren.  He was employed as an inspector for the same company where he had worked for 45 years.  He indicated that his job required attention and concentration, and that he had a good attendance and work record.  He enjoyed biking and going for walks with his wife, but had no other friends, interests, hobbies, or recreational activities.  He reported nightmares which prevented him and his wife from sleeping in the same room.  The examiner noted that the Veteran experienced recurrent and distressing recollections and dreams of his trauma, avoidance of feelings, thoughts, or conversations associated with the trauma, avoidance of people, places, or activities that aroused recollections of the trauma, feelings of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  His symptoms also included depressed mood, chronic sleep impairment, difficulty in establishing or maintaining effective work and social relationships, and some suicidal ideation with no plan or intent.  Ultimately, the examiner opined that the Veteran's symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or that his symptoms were controlled by medication.  Notably, this level of impairment is congruent with the criteria in the Mental Disorders Formula for a 10 percent disability rating.  See 38 C.F.R. § 4.130.

The Veteran next underwent VA examination in September 2014, and again reported good relationships with his family and that he enjoyed spending time with them, walking, biking, working on his home and yard, and taking trips to visit his family.  He had one close friend but did not rely on anyone outside of his family for assistance.  He said that he had recently retired after working at the same company for 47 years a machinist and inspector and serving as a union leader.  He stated that he preferred to avoid crowds and fireworks.  The examiner noted symptoms of hypervigilance, exaggerated startle response, problems with concentration, sleep disturbance, avoidance, distressing recollections and dreams, depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran reported nightmares four to five times per week with no frank dissociative episodes.  He slept five to six hours to night, and his wife related that he had been acting out in his sleep.  He was irritable, but attributed much of it to his headaches.  He described thinking of suicide at times, but with no plan or intent.  Upon examination, he demonstrated a full range of affect with adequate insight and judgment.  The Veteran reported that his attention and concentration were sometimes poor and that he could not always remember conversations, but the examiner noted that his memory was generally good and did not appear to be affected by periods of inattention.  The Veteran's activities of daily living and personal care were intact, and he was able to drive, help manage his finances, go out to eat, clean, and take care of yardwork, snow removal, and small repairs around his home.  The examiner assigned a GAF score of 55 and opined that the Veteran's symptoms resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or that his symptoms were controlled by medication.

On August 28, 2015, the Veteran's VA therapist, P.M., wrote a letter regarding the severity of the Veteran's PTSD with depressive disorder NOS.  P.M. wrote that the Veteran struggled with daily serious insomnia, symptoms of intrusive re-experiencing, depression with suicidal ideation, chronic irritability and anger problems, and daily memories of experiences that drove a great deal of depressive guilt, leaving him withdrawn and angry.  P.M. opined that the Veteran's symptoms had worsened over time, were chronic and severe, and caused serious occupational and social impairment.

The Veteran most recently underwent VA examination in connection with this claim in September 2016, and again reported a good relationship with his wife and children, although he said he was difficult to live with at times.  He was retired and had neither sought nor obtained employment since retiring.  In his free time, he read, spent time taking care of household and maintenance chores, and watched television.  He had no friends or regular social contact, but enjoyed visiting his mother and son out of state, going out to dinner with his wife or son, and spending time with his grandchildren.  He attended church intermittently.  The examiner noted that the Veteran experienced distressing recollections and dreams, dissociative reactions, avoidance, a persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior with angry outbursts, hypervigilance, exaggerated startle response, and sleep disturbance.  He also had symptoms including anxiety, depressed mood, panic attacks weekly or less often, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  His cognitive functions were intact and he had intermittent thoughts of suicide but was at no risk of acting on those thoughts.  Ultimately, the examiner opined that the Veteran's symptoms resulted in occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Notably, this level of occupational and social impairment is consistent with the criteria for a 30 percent disability rating according to the Mental Disorders Formula.  See 38 C.F.R. § 4.130.

P.M. submitted another letter regarding the Veteran's condition in April 2017, and indicated that the Veteran was experiencing daily problems with depressive dysphoria related to his chronic intrusive symptoms and the cumulative effect of living with daily disruption of his symptoms.  He was irritable with angry outbursts at times which were partially driven by his serious insomnia and sleep deprivation.  P.M. noted that the Veteran had underlying moral damage to sense of self as a result of his trauma, and had nightmares, intrusive memories, and reminders.  His mood was adversely affected on a daily basis, impairing his well-being and ability to function adaptively in relationships due to isolation, withdrawal, irritability, and outbursts.  P.M. opined that the Veteran's symptoms remained serious and severely impaired his functioning and adversely affected every aspect of his life.

Treatment records and lay statements throughout the period on appeal reflect symptoms consistent with those detailed above, most notably sleep impairment, irritability, and social isolation.  The Veteran complained of trouble concentrating, but when he was working he was able to complete his work without mistakes.  He had very poor sleep with frequent nightmares and flashbacks.  He preferred to avoid crowds and loud noises, and reported that he lost his temper easily.  
Upon review, the Board finds that, prior to August 28, 2015, the criteria for a disability rating in excess of 50 percent for the Veteran's PTSD with depressive disorder NOS have not been met.  In that regard, the evidence before that date demonstrates that the Veteran's symptoms resulted in no more than occupational and social impairment with reduced reliability and productivity.  In fact, VA examiners during this period opined that the Veteran's symptoms manifested in no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Prior to his retirement, the Veteran was working and performing well at his job, even serving as a union leader.  He had been married for more than 40 years and reported that he enjoyed spending time with his family.  While he described experiencing some suicidal ideation upon VA examination, he did not report suicidal ideation when seeking treatment, and never indicated that he had a plan or intent.  Importantly, even when considering the Veteran's thoughts of suicide, the examiners determined that overall the level of impairment was less than that contemplated by a higher rating.  The Veteran had some concentration issues but was able to function well with work and projects.  The evidence does not reflect that the Veteran experienced obsessional rituals, illogical speech, panic attacks, spatial disorientation, neglect of personal appearance and hygiene, or similar symptoms.  Furthermore, the evidence does not reflect that his symptoms were of such frequency, severity, or duration to equate to occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  Accordingly, a rating in excess of 50 percent cannot be granted prior to August 28, 2015.

On and after August 28, 2015, however, the criteria for a disability rating of 70 percent, but no higher, have been met.  In that regard, the letter submitted by P.M. on that date is the first competent indication that the Veteran's symptoms were serious in nature and severely impacted his daily functioning.  The Veteran had severe sleep impairment with frequent nightmares and flashbacks, unprovoked irritability with outbursts, panic attacks, difficulty in adapting to stressful circumstances, and difficulty establishing and maintaining effective relationships.  The Board cannot, however, find that a 100 percent rating is warranted at any time, as the evidence does not reflect total occupational and social impairment.  The Veteran was able to maintain family relationships and the activities of daily living, including household chores and maintenance.  There is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting anyone, disorientation, or memory loss for basic information.  Accordingly, a disability rating of 70 percent, but no higher, is warranted from August 28, 2015.  

The Board has considered the Veteran's assertions as to his symptomatology and the severity of his condition, but, to the extent the Veteran believes that he is entitled to higher ratings than assigned herein, concludes that the findings during medical evaluation are more probative than his assertions to that effect.  Furthermore, the assertions of the Veteran regarding the severity of his disability are consistent with the findings during VA treatment, with the ratings currently assigned, and with the findings on VA examination.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examinations and reports, which duly considered the Veteran's subjective symptoms and do not show limitation of function approximating the criteria for higher ratings.  

Neither the Veteran nor his representative has raised any other issues with respect to the increased ratings claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for recurrent skin lesions is granted.

Entitlement to a disability rating in excess of 50 percent for PTSD with depressive disorder NOS prior to August 28, 2015, is denied.

Entitlement to a disability rating of 70 percent, but no higher, for PTSD with depressive disorder NOS on and after August 28, 2015, is granted.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered in the remaining issues on appeal. 

With respect to the Veteran's claim for entitlement to a compensable disability rating for bilateral hearing loss, the Board notes that he underwent VA examination on several occasions, but the examiners were unable to obtain accurate results for rating purposes due to poor reliability and inconsistencies upon audiometric testing.  The Board finds that another examination should be obtained to attempt to assess the current nature of the Veteran's bilateral hearing loss.  If accurate results cannot be obtained, the examiner should explain why not and, to the extent possible, estimate the current severity of the Veteran's bilateral hearing loss in accordance with the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Furthermore, while the Board makes no judgment or finding as to the reasons for the inconsistent examination results, the Veteran is reminded that the duty to assist in the development and adjudication of a claim is not a one way street, and he should participate fully and openly upon examination to accurately assess the severity of his bilateral hearing loss.

With respect to the Veteran's claim for entitlement to a disability rating in excess of 10 percent for coronary artery disease, the Board notes that the Veteran last underwent VA examination in September 2014 at which time the examiner noted that the Veteran did not meet the diagnostic criteria for coronary artery disease.  During his May 2017 hearing, however, the Veteran indicated a worsening of symptoms since that time, including shortness of breath and tightness in the chest.  He further reported that he had been referred to a cardiologist.  Accordingly, the Board finds remand is warranted so that a new examination may be conducted and updated VA treatment records may be obtained.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran's claim for entitlement to a TDIU is inextricably intertwined with the claims remanded herein and therefore it must also be remanded.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records.

2.  After associating updated treatment records with the claims file, schedule the Veteran for a VA audiological examination to assess the current severity of his service-connected bilateral hearing loss.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's bilateral hearing loss should be reported.

If accurate results cannot be obtained, the examiner should explain why not and, to the extent possible, estimate the current severity of the Veteran's bilateral hearing loss or explain why such an estimate cannot be made.

3.  After associating updated treatment records with the claims file, schedule the Veteran for a VA heart conditions examination to assess the current severity of his service-connected coronary artery disease.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's coronary artery disease should be reported.

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


